Case 4:16-cv-00192-JAS Document 276 Filed 04/01/19 Page 1 of 6

LAW OFFICES OF

MINIAT & WILSON, L. P. C.

550 WEST INA ROAD, SUITE 101
TUCSON, ARIZONA 85704

Phone: (520) 742-1177

Fax: 877-399-4343; E-mail: jerwil@dakotacom. net
Firm No. : 00235500

Jerald R. Wilson

State Bar No. : 014933

PCC No. : 64897

Attorneys for Defendants/
Counter-Plaintiffs/Third Party Plaintiffs

UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA

 

 

WILSHIRE INSURANCE COMPANY,

Plaintiff,
V.

PATRICK YAGER and JAVIER LOPEZ,

Defendants,

 

PATRICK YAGER and JAVIER LOPEZ,

Counter-Plaintiffs,
V.
WILSHIRE INSURANCE COMPANY; ABC
COMPANIES 1-10; XYZ CORPORATIONS 1-10; and
ABC PARTNERSHIPS 1-10,

Counter-Defendants.

 

PATRICK YAGER,

Third Party Plaintiff,
v.
GIRARD INSURANCE SERVICES, INC. ; IRA LEE
GIRARD and MARY ANN GIRARD; JANE and JOHN
DOE GIRARD; JOHN and JANE DOES 1-10; ABC
COMPANIES 1-10; XYZ CORPORATIONS 1-10; and,
ABC PARTNERSHIPS 1-10,

Third Party Defendants.

 

 

No. 4:16-CV-00192-JAS

DEFENDANT YAGER AND
LOPEZ’S RESPONSE TO
GIRARD INSURANCE
MOTION IN LIMINE NO. 5:
TO EXCLUDE EVIDENCE
OF UNDISCLOSED
EXPERT OPINIONS FROM
SOCIAL SECURITY
ADMINISTRATION AND
MR. YAGER’S TREATING
PHYSICIANS

Assigned to James Soto

ORAL ARGUMENT
REQUESTED

 

 
Case 4:16-cv-00192-JAS Document 276 Filed 04/01/19 Page 2 of 6

COMES NOW, Defendants/Counter-Plaintiffs Yager and Lopez (hereafter “Yager’),
through their attorney undersigned, and submits their Response to Girard Insurance Motion in
Limine No. 5: To Exclude Evidence of Undisclosed Expert Opinions from Social Security
Administration and Mr. Yager’s Treating Physicians as follows:

Yager has continually contended and disclosed that he had not worked since the day of
the accident and was not able to gain employment because of his injuries. In Yager’s initial
disclosure statement, Yager listed Dr. John Wild to opine as to the permanency of Yager’s
injuries and his inability to work (Exhibit 1). Further, in the expert disclosure, Dr. John Wild was
also listed as to opine as to the permanency of Yager’s injuries and his inability to work (Exhibit
2).

The Social Security Administration (hereinafter, “SSA”) found on April 10, 2018 that
Yager was disabled since the date of the accident and was unable to perform work (Exhibit 3).
Girard complains that the SSA report was not timely disclosed. However, that would have been
impossible. The SSA decision was not rendered until after the expert disclosure deadline had
passed, as well as after the disclosure deadline had passed. Yager disclosed the SSA finding
within thirty days of the receipt of the decision. Girard did not ask for any further information
regarding the report.

Despite these properly disclosed contentions of permanent injury and inability to work,
Girard failed to take Dr. Wild’s deposition, failed to have an independent medical examination
of Yager or conduct a functional capacity examination. Obviously, Girard was aware of Yager’s
claim of injury and inability to work as Girard denied numerous requests for admissions based

on its taking an independent medical examination and functional capacity examination. Instead,
Case 4:16-cv-00192-JAS Document 276 Filed 04/01/19 Page 3 of 6

Girard intends to mislead the jury into believing that Yager is employable, which is
contradictory to the SSA’s findings.
I. The SSA report is admissible into evidence and has been properly disclosed

The SSA report is admissible into evidence. The SSA report is allowed into evidence as a
public record pursuant to FRE 803(8). Further, the SSA report is self-authenticating pursuant to
FRE 902.

As noted above, the SSA report could not have been timely disclosed because the SSA
decision was not rendered until after the expert disclosure and disclosure deadlines had passed.
Further, Yager supplemented both disclosure and responses to discovery regarding the SSA
finding within thirty days of receipt of the decision. Good cause exists for allowing the SSA
report since the disclosure was timely made from receipt. Untimely evidence can be allowed
when there is substantial justification or the delay is harmless. Fed.R.Civ.P., Rule 37(c)(1).
Obviously, substantial justification exists since it was impossible to timely disclose the decision
since it did not exist until after the disclosure of experts and discovery. As noted, Yager
disclosed the information within thirty days of receipt of the decision and Girard did not request
any follow-up information regarding the SSA decision.

Evidence of the SSA report is also necessary to prevent inaccurate information being
provided to the jury. As can be seen in its motion, Girard seeks to argue that Yager has recovered
from his injuries and can perform work. We know through the SSA report that the argument is
not based in good faith. It would be inappropriate to let Girard make such argument in light of
the finding that Yager has been found to be permanently disabled by the SSA.

Therefore, since there is substantial justification since the decision did not exist at the

time of disclosure and the risk of misleading evidence to the trier of fact, preclusion would be
Case 4:16-cv-00192-JAS Document 276 Filed 04/01/19 Page 4 of 6

too harsh a sanction. A trial date has not yet even been set for this case. Other options are
available. If necessary, the Court could allow Girard further discovery as to the SSA report only.
I. Dr. Wild has been properly disclosed to testify as to permanency of injury and the

inability to perform work

Further, as shown above, Dr. Wild was disclosed both in the initial disclosure statement
and the expert disclosure statement to opine to the permanency of Yager’s injuries and his
inability to perform work due to those injuries (Exhibits 1 and 2). In fact, in Yager’s expert
disclosure, Dr. Wild was disclosed to give “his opinion that Plaintiff's injuries are permanent and
have caused a permanent disability which included affecting Plaintiff's ability to work.” As has
been listed before, Yager suffered the following injuries from the accident: 1) mild traumatic
brain injury; (2) three fractures to his right shoulder; (3) fracture of his left knee; (4) fractures of
two right ribs and one left rib, (5) punctured lung, (6) numerous fractures in his left foot; and (7)
significant scarring from road rash. Yager spent over a month in the hospitals. Yager has had
numerous surgeries and seen many health care providers. Nonetheless, Girard attempts to cherry
pick three short passages out of thousands of pages of medical records to falsely assert that
Yager had recovered from his injuries and should be able to work. The records clearly show that
no more than two months after the accident, Dr. Wild noted ossification of the muscle in Yager’s
shoulder, causing range of motion problems. What this means is that the muscle is turning into
bone, which is clearly a permanent problem. There is no resolution to this issue. Dr. Wild’s
records continue to show deterioration of this condition. Finally, Dr. Wild, as part of his course
of treatment, took Yager off work due to his injuries and never released him back to work.

Perhaps, Girard can try to cross-examine Dr. Wild with its three cherry picked passages from the
Case 4:16-cv-00192-JAS Document 276 Filed 04/01/19 Page 5 of 6

medical records. However, that is not a basis to disallow testimony from the treating orthopedic
doctor, who placed work restrictions on Yager.
lil. Conclusion

The SSA report was timely disclosed after receipt of the decision or alternatively,
substantial justification exists to allow the SSA decision into evidence. Further, the SSA report is
admissible hearsay pursuant to the public record exception in F.R.E., Rule 803(8). Finally,
treating orthopedic doctor, Dr. Wild, has been properly disclosed to testify regarding the
permanency of Yager’s injuries and his inability to work because of those injuries.

DATED this 1“ day of April, 2019.

MINIAT & WILSON, L.P.C.

By: /s/Jerald R. Wilson
Jerald R. Wilson
Attorney for Defendants/
Counter-Plaintiffs
Case 4:16-cv-00192-JAS Document 276 Filed 04/01/19 Page 6 of 6

CERTIFICATE OF SERVICE

I hereby certify that on April 1, 2019, I electronically transmitted the attached document

to the Clerk’s Office using CM/ECF system for filing.

I further certify that on April 1, 2019, I electronically mailed the attached document to:

 

LJohnson@cdslawfirm.com rbz@manninglp.com

Lon Johnson Robert B. Zelms

Christian Dichter & Sluga, P.C. Manning & Kass,

2700 North Central Avenue, Suite 1200 Ellrod, Ramirez, Trester, LLP
Phoenix, Arizona 85004 3636 North Central Avenue, 11" Floor
Attorney for Plaintiffs/Counter-Defendants Phoenix, Arizona 85012

Wilshire Insurance Company Attorneys for Third Party Defendants

Girard Insurance Services, Inc;
Ira Lee Girard and Mary Ann Girard

By: /s/Valerie Shanahan
